Citation Nr: 1433731	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.

2.  Entitlement to service connection for a psychotic disorder, not otherwise specified, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, and received the Purple Heart and Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2012 decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in April 2014.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  

In a February 2011 Notice of Disagreement, the Veteran indicated that he disagreed with a January 2011 rating decision's denial of service connection for bilateral chilblains.  However, in a January 2013 VA Form 9, Substantive Appeal, filed subsequent to the January 2013 Statement of the Case that included the matter of service connection for bilateral chilblains, the Veteran clearly specified that he was only appealing service connection for a psychotic disorder and for a low back condition.  Thus, the matter of service connection for bilateral chilblains is not before the Board.

The issues of service connection for a low back disability on the merits, service connection for a psychotic disorder, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1996 rating decision denied the Veteran service connection for a low back disability.  

2.  The evidence associated with the claims file since the April 1996 rating decision, including a December 2012 letter from Dr. J.A.J., is neither cumulative nor redundant of the evidence already of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

The claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.




REMAND

The Veteran seeks entitlement to service connection for a low back disability and for a psychotic disorder.  He also seeks entitlement to TDIU.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

An October 2012 letter provided the Veteran with notice regarding what evidence and information was necessary to establish his claim of service connection for a psychotic disorder on a direct basis.  This letter did not provide him with notice of what was needed to establish secondary service connection.  Since the Veteran has specifically alleged that his psychotic disorder is secondary to his service-connected PTSD, the case must be remanded to have a proper VCAA notice letter addressing secondary service connection sent to the Veteran.  See generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).

II.  Private Treatment Records

The Veteran has reported that he currently receives treatment for his low back disability with Dr. J.A.J. through Kaiser Permanente.  Although the record contains an opinion from Dr. J.A.J. it does not contain current treatment records from him.  The most recent records associated with the claims file from Kaiser Permanente are from January 2009.  As treatment records from Dr. J.A.J. may be pertinent to the Veteran's claim of service connection for a low back disability, the Veteran should be requested to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with Dr. J.A.J. through Kaiser Permanente.





III.  VA Examinations

A. Psychotic Disorder

On May 2009 and January 2012 VA psychiatric examinations, the examiners concluded that the Veteran's psychotic disorder symptoms, including auditory and visual hallucinations, did not overlap with PTSD symptoms and appeared to represent a separate disorder.  The January 2012 VA examiner indicated there was no evidence to suggest that the Veteran's PTSD caused his psychotic disorder.  Subsequently, in May 2012 and April 2014, the Veteran's representative submitted textual evidence positing that PTSD and psychotic symptoms can co-occur and that recent data indicates psychotic symptoms in patients suffering from PTSD may represent an underrecognized and unique subtype of PTSD.  The VA opinions do not specifically address whether the Veteran's service-connected PTSD aggravated his psychotic disorder, see 38 C.F.R. § 3.310 (2013), and could not have considered the subsequently submitted textual evidence.  

Furthermore, at the April 2014 hearing, the Veteran testified that he began hearing voices within the first year or two after his discharge from service.  Board Hearing Tr. at 13.  As this testimony raises the question of whether the Veteran's psychotic disorder is directly related to his service, a medical opinion must be obtained on that question.  Thus, the AOJ should schedule a new examination to ensure that a complete opinion on the theories of direct and secondary service connection for a psychotic disorder is secured.

B. Low Back Disability

On October 2012 VA examination, the examiner opined that it was less likely than not that the Veteran's low back disability was caused by or a result of his active service.  The examiner based this conclusion on a finding that the Veteran's service treatment records (STRs) were silent for a low back injury or back complaints and did not contain evidence of a compression fracture associated with trauma.  However, the Veteran has alleged throughout his appeal that his back was injured during a mortar explosion during his combat service.  See, e.g., Board Hearing Tr. at 3-4.  He has also reported that he served as a paratrooper and was in jump school during service and that the initial combat-related injury was aggravated by the cumulative effects of compaction injuries from parachute jumps.  Id. at 23-24.  The Veteran's DD Form 214 reflects that he is a combat Veteran as he received a Purple Heart and Combat Infantryman Badge.  Service personnel records show that he fought in Vietnam Counteroffensive Phase 11 and that he sustained fragment wounds to the right side, back, and left arm in April 1967.  They also reflect that he received a parachutist badge.  The events described above are consistent with the circumstances, conditions, or hardships of such combat service.  Thus, even though there is no official record of the specific low back injuries the Veteran has reported, since there is no clear and convincing evidence to the contrary, VA must accept lay evidence of such incurrence.  38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the VA examiner's opinion is insufficient as it does not consider the Veteran's statements regarding what occurred during his combat service.  

Additionally, the Veteran reported on September 1970 VA examination that he experienced pain in his lower back when he worked too hard and on January 1996 VA examination that he had been experiencing low back pain since the initial combat-incurred injury.  The October 2012 VA examiner does not appear to have considered these competent and credible lay statements in his opinion.  Moreover, a December 2012 opinion from the Veteran's private physician Dr. J.A.J. indicates that the repetitive nature of the Veteran's service as a paratrooper would be a contributing factor to his low back symptoms.  This opinion, however, is insufficient as it does not contain a rationale for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Hence, it is necessary to obtain a clarifying opinion that takes into account the above discussed evidence.





IV.  TDIU

The Veteran's claim seeking TDIU is inextricably intertwined with the claims of service connection.  Thus, adjudication of the TDIU claim must be deferred pending resolution of the service connection claims.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a notice letter regarding his claim of service connection for a psychotic disorder that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate this claim on a secondary basis.

2.  With any needed assistance from the Veteran, obtain all treatment records since January 2009 relating to the Veteran's treatment for a low back disability with Dr. J.A.J. through Kaiser Permanente.  If the requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine the etiology of his diagnosed psychotic disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he began experiencing audio hallucinations within a year or two of his discharge from service.  The examiner should also consider the textual evidence of record indicating a general link between PTSD and psychotic symptoms.

The examiner should specifically respond to the following questions:

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychotic disorder is related to any incident of military service, to include experiences during combat?

(b.) If the answer to (a) is no, then is it at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychotic disorder became manifest during his initial post-service year?

(c.) Is it at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychotic disorder is causally related to service-connected PTSD?  

(d.) If the answer to (b.) is no, then is it at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychotic disorder is aggravated beyond the normal course of the condition by service-connected PTSD?  

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in item 1, request a records review and medical opinion from the examiner who completed the October 2012 examination of the spine (or another appropriate or similarly qualified examiner if the October 2012 examiner is unavailable).  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolders) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

The examiner must accept as true the Veteran's statements to the effect that he injured his back during a mortar explosion in combat and that he completed multiple parachute jumps during his service.  For purposes of this request, the examiner should also accept as true the Veteran's statements that he has experienced low back pain since the initial combat-related injury.

The reviewing clinician is asked specifically to respond to the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is related to any incident of military service, including injuries during combat (i.e., mortar explosion) or as a paratrooper?

If the reviewing clinician determines that an in-person examination is necessary, then one must be scheduled.

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


